\t.

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT
SOUTHERN DISTRlCT OF CALIFORNIA

UNITED STATES OF AMERlCA JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)

V (For Offenses Comrnitted On or Afcer November l, 1987)

ISRAEL NAVA-ARELLANO (l)
Case Number: 3:13-CR-00463-AJB

 

 

 

 

 

 

 

 

 

 

 

Mark F. Adams gm § § §*“":' §§
Defendant’s Attorney _ § L\,, §:;» faa

REGISTRATION No. 20079-298

|:] ' NOV 2 9 2918

THE DEFENDANT:

- - - - - C:_l-:-R+< 45 oisi'n\ot ooL.‘FFT
|:| admltted guilt to violation ofallegatlon(s) No. One and TWO §?U;h/E_F\N B!STFMCT OF CAL\F§-FQ§F;JT|©
,'{$*
|] vvas found guilty in violation of allegation(s) No. after denial of guilty

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l-2 nvl, Comrnitted a federal, state, or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT lS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

November 26` 2018
Date of Imposition of S

H .ANTHONY`.r."BATTAGLlA
ITED STATES DISTRICT J E

 
 
 
 
   

 

3:]3-CR-00463-AJB

 

`t
., i‘

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ISRAEL NAVA-ARELLANO (l) Judgment - Page 2 of 2
CASE NUMBER: 3 : 13-CR-00463 -AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term
12 months as to count ls, 21 months as to count 25, both counts are to run concurrent with each other and with
criminal case#l 7cr1507-AJB.

l:i Sentence imposed pursuant to Title 8 USC Section 1326(b).

l:l The court makes the following recommendations to the Bureau of Prisons:

|:l The defendant is remanded to the custody of the United States Marshal.

l:| The defendant shall surrender to the United States Marshal for this district

|I| at A.M. on

 

l:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

lj on or before
lIl as notified by the United States Marshal.

ij as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3 : l 3-CR-00463 -AJB

 

